Case: 12-1677    Document: 61    Page: 1   Filed: 12/10/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                     RAMBUS INC.,
                       Appellant,

                            v.
      INTERNATIONAL TRADE COMMISSION,
                  Appellee,

                           AND

          GARMIN INTERNATIONAL, INC.,
                   Intervenor,

                           AND

 LSI CORPORATION AND SEAGATE TECHNOLOGY
                   LLC,
                Intervenors,

                           AND

          STMICROELECTRONICS N.V. AND
           STMICROELECTRONICS INC.,
                  Intervenors,

                           AND

                CISCO SYSTEMS, INC.,
                     Intervenor,

                           AND

                      HGST, INC.,
                       Intervenor,
Case: 12-1677       Document: 61    Page: 2   Filed: 12/10/2012




 RAMBUS INC.   v. ITC                                       2


                             AND

            HEWLETT-PACKARD COMPANY,
                     Intervenor.
                  __________________________

                          2012-1677
                  __________________________

    On appeal from the United States International Trade
 Commission in Investigation No. 337-TA-753.
              __________________________

                        ON MOTION
                  __________________________

                          ORDER

    Upon consideration of Hewlett-Packard Company’s
 unopposed motion for leave to intervene out of time,

       IT IS ORDERED THAT:

     The motion for leave to intervene is granted. The re-
 vised official caption is reflected above.

                                   FOR THE COURT


                                   /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk
 s21